DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
This action is in reply to the amended claims filed on 8/30/2022, wherein:
Claims 1 and 8 have been amended;
Claims 2-7 and 9-14 remain as original;
Claims 15-17 have been withdrawn; and
Claims 1-14 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for updating an invoice and receiving payment which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the forms of contracts and sales activities.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1-14 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: updating an invoice and receiving payment.  The steps of: receiving from an enterprise resource planning server, invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; translating the invoice data received from the ERP server, generating a request for payment (RFP) message based on the invoice data; transmitting the RFP message to a financial institution associated with the recipient via a financial institution of the distributor; receiving from the financial institution associated with the distributor, a payment confirmation for the invoice based on a real-time payment from the financial institution associated with the recipient; in response to receiving the payment confirmation, generating reconciliation data based on the payment confirmation and the invoice data; and transmitting the reconciliation data to the distributor and the recipient, when considered collectively as an ordered combination, recite the abstract idea of updating an invoice and receiving payment. 
For independent claim 8, the claim recites an abstract idea of: updating an invoice and receiving payment. The steps of: receive: invoice data, from an enterprise resource planning (ERP) server, wherein said invoice data is based on at least presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; and a payment confirmation for the invoice, from a financial institution associated with the distributor, based on a real-time payment from a financial institution associated with the recipient; translate the invoice data received from the ERP server; generate a request for payment (RFP) message based on the translated invoice data; generate, in response to receiving the payment confirmation, reconciliation data based on the payment confirmation and the invoice data; transmit: the RFP message to the financial institution associated with the recipient via the financial institution of the distributor; and the reconciliation data to the distributor and the recipient, when considered collectively as an ordered combination, recite the abstract idea of updating an invoice and receiving payment.
Independent claims 1, and 8, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions, including agreements in the forms of contracts and sales activities.  For independent claim 1, the steps of: receiving from an enterprise resource planning server, invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; translating the invoice data received from the ERP server, generating a request for payment (RFP) message based on the invoice data; transmitting the RFP message to a financial institution associated with the recipient via a financial institution of the distributor; receiving from the financial institution associated with the distributor, a payment confirmation for the invoice based on a real-time payment from the financial institution associated with the recipient; in response to receiving the payment confirmation, generating reconciliation data based on the payment confirmation and the invoice data; and transmitting the reconciliation data to the distributor and the recipient, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and sales.  Based on similar reasoning and rationale, the steps of Independent claim 8 also recite Certain Methods of Organizing Human Activity.  Receiving invoice data, generating and transmitting a request for payment, receiving a payment, and generating and transmitting reconciliation data is a commercial or legal interaction based on a contract for a sale.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as: “a receiving device of a processing server, an enterprise resource planning (ERP) server, a transmitting device of the processing server, a processing device of the processing server, translating from an ERP format to an ISO 20222 format; a computing device of the distributor, and a computing device of the recipient”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 2-7, and 9-14, recite similar limitations as independent claims 1, and 8; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2, 4-6, 9, and 11-13, the additional limitations of: wherein the invoice data is associated with a schedule of deliveries of the distributor, and wherein the recipient is one of a plurality of scheduled deliveries; wherein the invoice data comprises a picture or video of goods being delivered to the recipient; wherein the invoice data comprises a recipient authentication code for recipient payment authentication, wherein the RFP message comprises the recipient authentication code; wherein the invoice data comprises an indication that the recipient moved a first icon to substantially align with a second icon, wherein the first and second icons have the same shape; and wherein the first icon includes an indication of a total amount to pay for delivery of goods and an instruction to align the two icons to accept the total amount to pay as correct and initiating payment, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and sales, because these further describe the invoice data used in the underlying process.
In claims 3, 7, 10, and 14, the limitations of: wherein the modification to the invoice is based on increasing a number of goods for delivery to the recipient; and sequence; and wherein the RFP message comprises an account number of the recipient for the financial institution associated with the recipient from which to obtain the real-time payment, and wherein the RFP message comprises an account number of the distributor for the financial institution associated with the distributor to credit the real-time payment, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as commercial or legal interactions including agreements in the form of contracts and sales, because these further describe the modifications to the invoice and RFP messages used in the underlying process.
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, and a picture or video”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 8 only recite the additional elements of “a receiving device of a processing server, an enterprise resource planning (ERP) server, a transmitting device of the processing server, a processing device of the processing server, translating from an ERP format to an ISO 20222 format; a computing device of the distributor, and a computing device of the recipient”.  A plain reading of Figures 1-3, and 8; and associated descriptions in the specification in at least: para. 0029 stating “processing server 102  may be embodied as a computing device as described in fig. 8 and communicate with one or more of the ERP server 106, the supplier ERP server 114, the delivery computing device 110, and the supplier bank server 116 via one or more wired or wireless networks (e.g., the Internet, wide area network, and or local area network)”, para. 0048 of the specification stating “processing server may include a receiving device 302…configured to receive data over one or more networks”, para. 0050 of the specification stating “the processing server may also include a communication module 304…configured to transmit data…and the processing server 102 may also include a processing device…to perform the functions of the processing server 102”, paras. 0075-0076 of the specification stating “processing server 102 of fig. 1 may be implemented in the computer system 800 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof”, para. 0067 of the specification stating “invoice data may be translated from an ERP format to the ISO 20222 format”, and para 0079 of the specification stating “processor device 804 may be a special purpose or general purpose processor device”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a receiving device of a processing server, an enterprise resource planning (ERP) server, a transmitting device of the processing server, a processing device of the processing server, translating from an ERP format to an ISO 20222 format; a computing device of the distributor, and a computing device of the recipient” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.  The additional element for translating the received invoice data from an ERP format to an ISO 20222 format are recited at a high level of generality (i.e., as a general means of gathering invoice information) and amounts to mere data gathering which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, and 8 are directed to an abstract idea. 
Dependent claims 2-7, and 9-14, recite similar additional elements as the independent claims including generic computer components, such as “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, and a picture or video”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a receiving device of a processing server, an enterprise resource planning (ERP) server, a transmitting device of the processing server, a processing device of the processing server, translating from an ERP format to an ISO 20222 format; a computing device of the distributor, and a computing device of the recipient”, to perform the steps of independent claim 1 for: receiving from an enterprise resource planning server, invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient, and acceptance of the invoice by the recipient; translating the invoice data received from the ERP server, generating a request for payment (RFP) message based on the invoice data; transmitting the RFP message to a financial institution associated with the recipient via a financial institution of the distributor; receiving from the financial institution associated with the distributor, a payment confirmation for the invoice based on a real-time payment from the financial institution associated with the recipient; in response to receiving the payment confirmation, generating reconciliation data based on the payment confirmation and the invoice data; and transmitting the reconciliation data to the distributor and the recipient, and based on similar reasoning and rationale for the steps of independent claim 8, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  The additional elements of “translating from an ERP format to an ISO 20222 format” that was considered extra-solution activity in Step 2A, has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field because ISO 20222 is the new messaging standard for payment systems.
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the independent claims which recite: “receiving…invoice data, transmitting…the RFP message, receiving…a payment confirmation, and transmitting…the reconciliation data”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitation of the independent claims for: “generating…a request for payment”.  Furthermore, the step for “generating reconciliation data” is merely presenting results of an analysis akin to Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) and are only generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)).  Therefore, independent claims 1, and 8 are not patent eligible.  
In addition, the dependent claims 2-7, and 9-14, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “a receiving device of a processing server, a transmitting device of the processing server, a processing device of the processing server, and a picture or video” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 2-7, and 9-14 also are not patent eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, and 8 over prior art.
The closest prior art of record is US 2016/0063435 to Shah et al. (hereinafter referred to as Shah), US 2004/0167852 to Cutler et al. (hereinafter Cutler), US 2014/0222663 to Park et al. (hereinafter Park), US 2020/0349571 to Patel (hereinafter Patel), and WO 2017/142997 to Lorberg et. al. (hereinafter referred to as Lorberg).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1 and 8.  For independent claim 1, the prior art of Shah, Cutler, Park, and Lorberg specifically do not disclose: “receiving, by a receiving device of a processing server, from an enterprise resource planning (ERP) server, invoice data based on at least one of presentation of an invoice by a distributor to a recipient at a delivery location, modification of the invoice by the recipient; translating, by a processing device of the processing server, the invoice data received from the ERP server from an ERP format to an ISO 20222 format; and generating, by the processing device of the processing server, a request for payment (RFP) message based on the translated invoice data”.  Similar reasoning and rationale applies to independent claim 8.  Dependent claims 2-7, and 9-14 are allowable over the prior art by virtue of their dependency on an allowed claim. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-14 under 35 USC 101, and 35 USC 103 have been fully considered by the Examiner.  The Applicant argues on pages 14-18 of their remarks that the prior art of Shah, Cutler, Park, and Patel fail to disclose the amended claim limitations of independent claims 1 and 8.  The Examiner finds the Applicant’s arguments persuasive and the 103 rejections of claims 1-14 are dropped.  The Applicant traverses the rejections of claims 1-14 under 35 U.S.C. 101 on pages 8-14 of their remarks and argues that: the claims do not fall under Certain Methods of Organizing Human Activity in Prong 1 of Step 2A; the claims are integrated into a practical application under Prong 2 of Step 2A, and the claims also recite significantly more under Step 2B.  Examiner respectfully disagrees with Applicant’s arguments.  As stated above and in the previous non-final rejection, the claims recite the abstract idea of Certain Methods of Organizing Human Activity because receiving invoice data, generating and transmitting a request for payment, receiving a payment, and generating and transmitting reconciliation data is a commercial or legal interaction based on a contract for a sale.  Applicant argues that the claims are integrated into a practical application because the claimed invention provides an improvement to payment systems by providing “a very specific way of (i) enabling the adjustment of goods and services on-the-fly during delivery, (ii) minimizing wait times of distributors for payment, and (iii) facilitating real-time account-to-account payment upon delivery of goods or services” that provides for increased efficiency of package delivery.  Examiner respectfully disagrees with Applicant’s argument because   the claimed limitations do not provide for an improvement to the functioning of a computer or to any other technology or technical field.  Applicant’s claimed invention only improves the business process of updating an invoice and receiving payment.  As stated above and in the previous non-final rejection, the additional elements of “a receiving device of a processing server, an enterprise resource planning (ERP) server, a transmitting device of the processing server, a processing device of the processing server, translating from an ERP format to an ISO 20222 format; a computing device of the distributor, and a computing device of the recipient” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The independent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  Therefore the rejections of claims 1-14 under 35 U.S.C. 101 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lorberg et al. (WO 2017/142997) teaches transforming payment messages from one standard to another.
Lovelett (US 8732044) teaches ERP systems for commercial payments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        9/28/2022